Martin, /.,
delivered the opinion of the court.
The curator is appellant from a judgment against him, rendered on a plea of prescription. The plaintiff urges, that the Court of Probates did not err, as the prescription was interrupted by the commencement of a suit.
The suit alluded to by the plaintiff, is indeed referred to in the record of the case under consideration; but, as the transcript of it makes no part of the record before us, we are unable to ascertain, whether the prescription was really interrupted or not; and, on the best consideration we are able to give to ' . ... . . ° the case, it appears to us that justice requires, it should be remanded, in order to afford the plaintiff an opportunity of showing that prescription was interrupted. 0 A 1 A
It is, therefore, ordered, adjudged and decreed, that judgment of the Court of Probates be annulled, avoided and reversed; and that the cause be remanded for a new trial; the plaintiff and appellee paying costs in this court.